Lewis, J.
1. Since only a natural person “ who itinerates for trading purposes ” can, under the statutes of this State, be regarded as a “ peddler,” there is no authority of law for issuing or enforcing against a trading corporation an execution for a special tax alleged to be due by itas a peddler. Wrought Iron Range Co. v. Johnson, 84 Ga. 754.
2. It follows from an application of the foregoing to the facts of the present case that the court did not err in granting the injunction.

Judgment affirmed.


All the Justices concurring.